Citation Nr: 1027395	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a previously denied claim for service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to April 1968, 
and from November 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 RO decision, which denied an 
application to reopen a previously denied claim for service 
connection for PTSD.

As will be discussed in greater detail below, the issue of 
entitlement to service connection for PTSD is being reopened, and 
the now-reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  By rating decision dated in April 2004, the Veteran's claim 
of service connection for PTSD was denied on the basis that the 
evidence of record did not provide credible evidence that the 
claimed stressor occurred. 

2.  Evidence received since the April 2004 RO decision is not 
cumulative or redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision denying the Veteran's claim of 
service connection for PTSD is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence to reopen the Veteran's claim for 
service connection for PTSD has been received.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen her 
previously denied claim for service connection for PTSD, this 
application, and only this application, has been granted, as 
discussed below.  As such, the Board finds that any error related 
to the VCAA solely with regards to the Veteran's application to 
reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2009).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002).  
Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The pertinent regulation provides that if PTSD is based on in-
service assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Examples of behavior changes 
following the claimed assault can also be used as relevant 
evidence.  See 38 C.F.R. § 3.304(f)(3) (2009).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for PTSD.  After a review of the evidence of record, 
the Board finds that new and material evidence has been 
submitted.

The Board notes that the Veteran was denied service connection 
for PTSD in an April 2004 RO decision.  Rating actions are final 
and binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate authority.  
38 C.F.R. § 3.104(a) (2009).  The claimant has one year from 
notification of an RO decision to initiate an appeal by filing a 
NOD with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, and 20.302(a) (2009).  The Veteran was notified of the 
April 2004 RO decision via an April 27, 2004, letter.  She did 
not file a timely appeal.  Therefore, the April 2004 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Browns, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

The basis for the April 2004 denial was that the evidence of 
record did not provide credible evidence that the claimed 
stressor occurred.  At the time of this denial, service treatment 
records, VA medical records, and statements submitted by the 
Veteran were considered. 

The new evidence submitted since this denial consists of 
statements from the Veteran and his representative and a May 2008 
letter from a VA physician.

In the May 2008 letter from the VA physician, it was noted that 
this physician had treated the Veteran since 1994.  This 
physician further stated that the Veteran was referred to the Vet 
Center for military sexual trauma counseling in 1994, as the 
physician found her report of rape in the military credible and 
consistent with a diagnosis of PTSD.  This physician concluded by 
opining that it is at least as likely as not that the Veteran's 
current psychiatric disability is related to service and the 
symptoms exhibited therein.  

Therefore, as the newly submitted medical evidence specifically 
noted that the Veteran's report of rape in service was credible 
and consistent with a diagnosis of PTSD, the Board concludes that 
it satisfies the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development is necessary.  This is detailed in 
the REMAND below.


ORDER

As new and material evidence has been received regarding the 
claim of service connection for PTSD, the Veteran's claim is 
reopened.  To this extent, and to this extent only, the appeal is 
granted.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  After a thorough review of the Veteran's claims folder, 
the Board has determined that additional development is necessary 
prior to the adjudication of this claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This includes a duty to assist the Veteran in 
obtaining records in the custody of federal government agencies.  
Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

In July 1998, the Veteran submitted a statement indicating that 
she was receiving Social Security Administration (SSA) disability 
benefits.  In a February 2003 VA examination report, it was 
specifically noted that the Veteran was receiving SSA disability 
benefits for mental problems.  The claims file contains no copies 
of any SSA records.  As such, this issue must be remanded in 
order to obtain any available SSA records that could relate to 
the Veteran's PTSD claim.

Additionally, the Board notes that the Veteran's representative 
requested in a June 2008 statement that the Veteran be scheduled 
for an informal telephone conference.  The Board notes that it 
does not appear that the Veteran was ever afforded such an 
informal hearing or conference.  As such, the Veteran should be 
provided an informal conference or hearing with a Decision Review 
Officer.  If possible, this informal conference or hearing should 
be conducted via telephone. 

Finally, the Board notes that the Veteran asserted in a May 2008 
statement that she was raped by a sergeant in Fort Hood, Texas, 
in March 1976.  She asserts that she had previously had some 
problems with anxiety before the attack, but, after she was 
raped, she became depressed and struggled with day-to-day living.  
She contends that she became so depressed that she overdosed on 
pills, and her symptoms of depression and anxiety have persisted. 

A review of the Veteran's service treatment records reveals no 
complaints or evidence that she was raped.  In a March 1968 
Report of Medical History, the Veteran reported that she 
experienced nervous trouble. 

Between her first and second periods of active duty, the medical 
evidence of record reflects that the Veteran sought psychiatric 
treatment.  In a May 1970 VA medical record, she was admitted to 
a VA hospital for neurotic depression and an overdose on pills.  
It was noted that she had tried to overdose on pills 2 years 
prior.  In an October 1970 VA medical record, she was noted as 
having a character disorder.  VA medical records reflect that she 
continued to seek psychiatric treatment throughout 1970 and 1971. 

During her second period of active duty service, the Veteran 
reported nervousness secondary to unknown reasons in June 1975.  
In a July 1975 service treatment record, the Veteran was 
diagnosed with adjustment reaction to adult life.  On a January 
1977 Report of Medical Examination upon separation from service, 
the Veteran was noted as having a normal psychiatric clinical 
evaluation.  On a January 1977 Report of Medical History upon 
separation from service, the Veteran reported depression or 
excessive worry, loss of memory or amnesia, and nervous trouble.  
It was also noted on this Report of Medical History, that the 
Veteran was hospitalized in June 1976 for a suicide attempt. 

The Board notes that the Veteran underwent a VA examination in 
February 2003.  At this examination, the Veteran reported that 
she was assaulted by a sergeant she was riding with while 
stationed at Fort Hood.  After interviewing the Veteran and 
reviewing the claims file, the examiner determined that PTSD was 
not established for lack of consistent symptoms and lack of 
verifiable stressors.  The examiner did diagnose the Veteran with 
major depressive disorder, recurrent, moderately service, with 
period of onset while still in service documented in service 
record with an entry in the Mental Health Clinic at Fort Hood on 
May 19, 1976, of symptoms clearly indicative of a major 
depression.  

More recently, the claims file contains a May 2008 letter from a 
VA physician, in which it was noted that this physician had 
treated the Veteran since 1994.  This physician further stated 
that the Veteran was referred to the Vet Center for military 
sexual trauma counseling in 1994, as the physician found her 
report of rape in the military credible and consistent with a 
diagnosis of PTSD.  This physician concluded by opining that it 
is at least as likely as not that the Veteran's current 
psychiatric disability is related to service and the symptoms 
exhibited therein.  However, this physician also stated that, 
while she reviewed VA notes and Vet Center involvement, she did 
not have access to the Veteran's claims file

As there appears to be a discrepancy in the recent medical 
opinions on the matter as to the Veteran's diagnoses, the Board 
finds that the necessity for a new VA examination is shown for 
the proper assessment of the Veteran's claim for service 
connection for PTSD.  38 U.S.C.A. § 5103A (West 2002).  As such, 
this issue must be remanded in order to schedule the Veteran for 
a VA examination to determine whether she has a current diagnosis 
of PTSD according to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), 
or a psychiatric disability of any kind, that was caused or 
aggravated by her active duty service, to specifically include 
her reports of in-service rape.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination); 
see also 38 C.F.R. § 3.304(f)(3), which provides that VA may 
submit any evidence that it receives from a claimant in support 
of a claim based on personal assault to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all of the Veteran's SSA 
records.  Specifically, any SSA records 
concerning disability benefits awarded for 
PTSD or a psychiatric disability of any 
kind must be obtained.  

2.	Schedule the Veteran for an informal 
hearing or conference with a Decision 
Review Officer.  If possible, this 
informal hearing should be conducted via 
telephone. 

3.	After any available SSA records have 
been associated with the claims file, 
schedule the Veteran for an appropriate VA 
examination.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that it 
has been reviewed.  The examiner should 
elicit a complete history from the Veteran.  
Following examination of the Veteran, and a 
review of the record, the examiner should 
offer an opinion as to whether the evidence 
(to include the service records, treatment 
records, and the results of his/her own 
examination of the veteran) supports a 
finding that in-service sexual assault 
actually occurred.

If the examiner concludes that a sexual 
assault did occur, the examiner should 
determine whether the Veteran currently has 
PTSD, according to the DSM-IV criteria, or a 
psychiatric disorder of any kind.  If the 
examiner finds that the Veteran currently 
has PTSD or a psychiatric disorder of any 
kind, he/she should indicate whether it is 
at least as likely as not that the 
disability was caused or aggravated by the 
Veteran's active duty service, to 
specifically include the Veteran's reports 
of an in-service rape.  The examiner should 
describe all findings in detail and provide 
a complete rationale for all opinions 
offered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

4.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC), which includes 
a summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her claim.  
Her cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


